875 F.2d 316Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jasper L. SWAIN, Plaintiff-Appellantv.J.S. LYNCH, Burlington Police Department, North Carolina,John Banazzi, Passaic County Jail, New Jersey, Brian Bendl,Passaic County Jail, New Jersey, Edwin Englehardt, PassaicCounty Jail, New Jersey, Vernon S. Jones, Deputy, BurlingtonPolice Department, Mike Fuquay, Deputy, Burlington PoliceDepartment, Defendants-Appellees.
No. 88-7790.
United States Court of Appeals, Fourth Circuit.
Submitted March 28, 1989.Decided May 2, 1989.

Jasper L. Swain, appellant pro se.
William Watts Walker, Craige, Brawley, Liipfert & Ross, Denise Smith Cline, Moore & Van Allen, Donald Steven Ingraham, Harlow, Reilly, Derr & Stark, for appellees.
Before K.K. HALL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jasper L. Swain appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Swain v. Lynch, C/A No. 86-587-G (M.D.N.C. Sept. 12, 1988).  As we affirm the district court's dismissal of defendants Banazzi, Bendl and Englehardt, their motion to dismiss this appeal as to them is denied.  We deny the appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.